DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 16-24), drawn to a setting tool, in the reply filed on June 28, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim.  The restriction requirement is deemed proper and made FINAL.
	
Allowable Subject Matter
Claims 17-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (DE9002569U1).
Regarding claim 16, 
Reinhold discloses: 
A setting tool (shown in Figure 2) for an expansion anchor (shown in Figure 1) which has an expansion sleeve (5, 8) and an expansion element (cone 4) disposed in the expansion sleeve (5, 8), comprising: 
As shown in Figures 1-2, an internal drive shaft (consisting of shaft 21 and collar 23) for axially driving forward the expansion element 4 in the expansion sleeve (5, 8).
an external drive shaft (sleeve 26) surrounding the internal drive shaft (21, 23) for rotational driving and axially driving forward the expansion sleeve (5, 8) into a substrate.
wherein the internal drive shaft (21, 23) has an insertion end 22 in a rear area for inserting into a hammer drill.
wherein the external drive shaft 26 is disposed in a torque-free manner and is slidable axially on the internal drive shaft (21, 23) due to the presence of ring 25.
a releasable locking device 25, wherein an axial sliding of the internal drive shaft (21, 23) relative to the external drive shaft 26 is limitable by the releasable locking device 25 in a forward direction for transferring forward directed axial forces from the internal drive shaft to the external drive shaft.

Regarding claim 23,
Reinhold discloses: 
wherein the external drive shaft 26 is disposed in the torque-free manner by circumferential interlocking 27.  
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677